Me. Justice Feanoo Soto
delivered the opinion of the court.
This case is almost identical with case No. 2037. Tlie only difference is in the amount of the loan, but the issue is the same, the same evidence was examined in both cases and the fundamental errors assigned were the same.
*140For the reasons stated in onr decision in case No. 2037 the judgment is reversed and the defendant is acquitted.

Reversed.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Wolf took no part in the decision of this case.